Citation Nr: 1706939	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left middle finger injury.

2.  Entitlement to service connection for an upper mandible cyst with pain and tooth loss.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  These matters were previously remanded by the Board in June 2014 and August 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to an October 2009 VA memorandum, the RO determined that some of the Veteran's service treatment records (STRs) were unavailable for review, and had been destroyed in a fire.  An October 2010 letter informed the Veteran that his STRs were unavailable and requested that the Veteran submit any relevant documents in his possession.  However, this letter did not request that the Veteran complete a National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service).  The RO also failed to advise the Veteran of alternative documents that he may submit to support his claim.  See VA Manual M2-1MR, Part III, Subpart iii, Chapter 2, Section E.  Accordingly, a remand is required so that the Veteran can be informed of alternative evidence to support his claims, and to obtain the necessary information to attempt to recreate the information in the Veteran's missing file.

A March 1990 letter from the Minnesota Department of Labor and Industry, which was received by VA in November 1996, noted a workers' compensation claim related to a March 1974 left middle finger injury.  As the Veteran is claiming service connection for residuals of a left middle finger injury, documents related to this workers' compensation claim are highly relevant.

The Veteran's April 2015 hearing testimony referenced Dr. R., Dr. W., Dr. T.P., and Dr. D., private dentists from whom he received relevant care.  These records are not associated with the claims file.  Although the Veteran indicated that most of these providers were retired, it is appropriate to attempt to obtain them upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The December 2015 examiner was unable to provide the requested etiological opinion without resorting to mere speculation as the Veteran's file did not contain documented evidence of the Veteran having a maxillary cyst.  While the Board acknowledges that the file lacks significant dental records, it does contain two December 1989 VA treatment notes indicating a right 6th tooth abscess and a chronic abscess.  Unfortunately, these records were not labeled as medical records, and it appears that the examiner did not review them.  Upon remand, a supplemental opinion should be obtained that considers these relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice that meets the requirement under 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e), including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  Specifically, the Veteran must be notified of the unavailability of his STRs and personnel records, and informed of alternative sources of evidence he may provide to support his claim, including VA military files, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Veteran was treated, and pharmacy prescription records, etc.  The Veteran must also be asked to fill out the National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and the NA Form 13075 (Questionnaire About Military Service).  The Veteran and his representative must then be given an opportunity to respond.  

2.  If the Veteran completes and returns the NA Form 13055 and NA Form 13075 as requested above, the RO should contact the Records Reconstruction Unit of the NPRC, or any other appropriate agency or department, supply the Veteran's completed NA Form 13055 and 13075, and request an additional search from alternate sources, including the Surgeon General's Office (SGO) records, sick reports and any other sources.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

3.  After receiving any necessary authorization, request all records related to the Veteran's worker's compensation claims from the Minnesota Department of Labor and Industry, to specifically include the claim related to a left middle finger injury referenced in a March 1990 letter, which was received by VA in November 1996.  This request should include all determinations and any medical reports associated with the claim.   

All efforts to obtain such records should be documented in the record.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

4.  Contact the Veteran and ask that he identify all private dentists from whom he has received dental care since service related to his abscess and subsequent tooth extraction, to include Dr. R., Dr. W., Dr. T.P., and Dr. D., who are referenced in his hearing testimony.  After obtaining any necessary authorization, contact each private dentist so identified and request records related to the Veteran's treatment.

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

5.  After completing all of the above development, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that an upper mandible cyst with pain and tooth loss was caused by or otherwise related to service, to include an infected cut on the Veteran's lip.

Any opinion offered must be supported by a complete rationale.  The clinician is advised that there is medical evidence of a post-service cyst in the form of two December 1989 VA treatment notes indicating a right 6th tooth abscess, and a chronic abscess.

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




